DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (8,181,945) in view of Namito (2012/0018937) and further in view of Noboru (JP 2002-276714).     

an inner cylinder 3;
an outer cylinder 2 made of metal and arranged on a radially outer side of the inner cylinder; and
a rubber elastic body 4 coupling the inner cylinder and the outer cylinder to each other,
wherein the outer cylinder comprises:
a press-insertion portion 10, 12 to be press-inserted into an insertion hole 21 
formed on an attachment member 20; and
a tapered portion 12 that contiguously extends from the press-insertion portion in a press-insertion direction in which the press-insertion portion is inserted into the attachment member,
wherein the tapered portion has a tapered shape having a decreasing diameter in the press-insertion direction, and
wherein the outer cylinder has a cylinder portion 10 that extends from a small diameter side end of the tapered portion in the press-insertion direction,
wherein an outer surface of the cylinder portion 10 is covered by an extension portion 5a of the rubber elastic body,
wherein the extension portion of the rubber elastic body extends from an axial end portion of the rubber elastic body along the cylinder portion and has an axial length that covers only the cylinder portion, see figure 6, and

Miyahara shows the outer cylinder to be made of metal while the claim requires a resin material.  Namito teaches an outer cylinder 14 made of resin. It would have been obvious to one of ordinary skill in the art at the time of filing to have used resin as a material for the outer cylinder of Miyahara such as taught by Namito in order to reduce the weight of the device while maintaining rigidity and durability of the outer cylinder.
Miyahara does not show a tapered shape guide surface provided on the insertion opening as claimed.  Noboru is cited to teach a tapered shape guide surface 33 provided on the insertion opening 32 of attachment member 31 having an outer surface being parallel with the guide surface 14a of the outer cylinder 14.  It would have been obvious to one of ordinary skill in the art at the time of filing to have provided a tapered shape guide surface on the insertion opening such as taught by Noboru in order to aid in the insertion of the vibration damping device during installation.
Re: claim 4, Miyahara shows the axial end portion 5 of the rubber elastic body 4 has an annular configuration extending radially from the inner cylinder and further than the cylinder portion of the outer cylinder and has an outer periphery from which the extension portion extends along the cylinder portion of the outer cylinder, and
wherein an entirety of the axial end portion is located axially outside an axial end of the cylinder portion of the outer cylinder, see figure 6.

Response to Amendment
Applicant’s arguments with respect to the claims have been considered but are moot due to the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bunker, Nanno and Luzsicza are cited for other damping devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657